Fourth Court of Appeals
                               San Antonio, Texas
                                       June 4, 2015

                                  No. 04-14-00668-CV

         WEST 17TH RESOURCES, LLC, Pamela Mika Wolf, and Thomas Mika,
                               Appellants

                                            v.

                      Lucian A. PAWELEK and Carleen J. Pawelek,
                                     Appellees

                From the 81st Judicial District Court, Karnes County, Texas
                           Trial Court No. 13-04-00087-CVK
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER

    The appellant's unopposed motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to June 11, 2015.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court